                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

ROBERT J. FREY,                            *

      Plaintiff,                           *

vs.                                        *
                                                        CASE NO. 4:18-CV-191 (CDL)
ANTHONY BINFORD MINTER and                 *
HAROLD BLACH, JR.,
                                           *
      Defendants.
                                           *

                                       O R D E R

      This action involves allegations of defamation and assault

by opposing counsel.             Robert J. Frey claims that                 Defendants

slandered      and    libeled    him     when    Anthony     Binford     Minter,     his

opposing      counsel   in     another    action,       falsely   accused     Frey    of

fraud    to   a    newspaper    reporter        whose    newspaper   published       the

accusatory statements.            Frey also asserts that Minter and his

client Harold Blach engaged in defamation through pleadings by

repeating the accusatory statements in filings before this Court

and that Minter assaulted him along the way.                      Minter brought a

counterclaim         against     Frey,     alleging        that     Frey    published

defamatory        statements    about    him.       Presently     pending     are    the

parties’      motions   for     summary    judgment       and   Frey’s     motion    for

leave to amend his complaint.                   As discussed below, the Court

denies    Frey’s     partial     summary    judgment       motion    (ECF    No.    85),
grants Defendants’ summary judgment motion (ECF No. 84), and

denies Frey’s motion for leave to amend (ECF No. 90).

                                 DISCUSSION

I.   Motions for Summary Judgment

     Frey seeks partial summary judgment on certain elements of

his defamation claims.          He asks the Court to conclude, as a

matter    of    law,   that   Defendants’   statements   were   false   and

defamatory and that Defendants’ claims of privilege lack merit.

Defendants, on the other hand, seek summary judgment on all of

Frey’s claims.

     A.        Summary Judgment Standard

     Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”               Fed. R.

Civ. P. 56(a).         In determining whether a     genuine dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.          Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).         A fact is material if it is relevant

or necessary to the outcome of the suit.         Id. at 248.    A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.        Id.




                                     2
      B.     Factual Background

      Blach,     who   is    represented     by      Minter,    held      an    Alabama

judgment against Sal Diaz-Verson, which he has been trying to

collect since 2012.           Frey, who is Diaz-Verson’s former lawyer,

also held a judgment against Diaz-Verson for unpaid legal fees

that Diaz-Verson owed him.           Neither party’s present statement of

material facts squarely addresses the circumstances of Frey’s

Judgment     against        Diaz-Verson,       but     the     circumstances       are

relevant.      Based on the record in a separate action before this

Court, Frey’s judgment was originally obtained by Porter Bridge

Loan Company against Diaz-Verson.                    Blach v. Diaz-Verson, No.

4:15-MC-5,     2017    WL    1854675,   at   *2      (M.D.    Ga.   May    8,   2017).

After Diaz-Verson paid part of the judgment’s balance to achieve

a   settlement    with      Porter   Bridge,    Porter       Bridge    assigned    the

unsatisfied balance of the judgment to Frey in late 2012, and

Frey recorded it in Harris County, Georgia in early 2013.                          Id.

The assignment was meant to secure Frey’s right to collect a

portion of the unpaid legal fees that Diaz-Verson owed to Frey.

Id.

      Diaz-Verson’s former employer, AFLAC Inc., makes bimonthly

payments to Diaz-Verson, twenty-five percent of which is subject

to garnishment.        In 2015, Blach registered his Alabama judgment

in Georgia and began filing garnishment actions against Diaz-

Verson in this Court and in other Georgia courts, seeking to


                                         3
garnish the AFLAC payments.          Frey filed third-party claims in

those garnishment actions, arguing that he had a judgment that

was superior to Blach’s.

       Blach, represented by Minter, argued that the assignment of

the Porter Bridge Judgment to Frey was a fraudulent transaction.1

In August 2016, Minter provided Daily Report reporter Greg Land

an    official   statement   about    Blach’s   garnishment   proceeding

against Diaz-Verson.     The Daily Report published the following

statements:

      Minter “claims that he’s being blocked from collecting [a
       judgment for his client] by [Frey], who holds a years-old
       judgment [Diaz-Verson].”

      “According to Minter, Frey apparently has no intention of
       collecting on the $300,000 judgment but is using it to
       block anyone else’s efforts to target his ex-client’s
       funds.”

      Minter   said,  “I’m   arguing   that   it’s  a   fraudulent
       arrangement; impermissible, unethical, and void.”

      Minter also said, “If this is permissible, any debtor could
       evade future creditors by arranging, under confidential
       terms, for an existing judgment debt to be assigned to his
       own attorney. The debtor’s attorney could keep doing legal
       work to ensure the old judgment debt never gets paid, but
       then deny other would-be garnishors based on his ‘owing’ a
       prior judgment.”



1
  The Court later rejected that argument, twice, because Blach did not
point to evidence from which a reasonable juror could conclude that
the assignment was voidable as a fraudulent transaction under the
Georgia Uniform Voidable Transfers Act, O.C.G.A. § 18-2-74. Blach v.
Diaz-Verson, No. 4:15-MC-5, 2017 WL 1854675, at *5 (M.D. Ga. May 8,
2017); Blach v. Diaz-Verson, No. 4:15-MC-5, 2018 WL 1321038, at *3
(M.D. Ga. Mar. 14, 2018), modified on other grounds in 2018 WL 1598665
(M.D. Ga. Apr. 2, 2018).


                                     4
Pl.’s Aff. Ex. B, Greg Land, Garnishment Action Accuses Lawyer

of Using Unpaid Judgment to Block Debt Collection, Daily Report,

Aug. 19, 2016, ECF No. 1-2 at 220-23.

     C.     Frey’s Defamation Claims

     Frey    seeks   summary   judgment   on   certain   elements    of   his

defamation    claims    and    on   Defendants’      privilege      defense.

Specifically, he asks the Court to decide, as a matter of law,

that Minter’s statements to Daily Report reporter Greg Land,

which were later published in the Daily Report, were false and

defamed Frey.    He also asks the Court to decide, as a matter of

law, that two 2018 filings Minter made on behalf of Blach in the

garnishment action     were false and defamed Frey          and were not

privileged under O.C.G.A. § 51-5-9.2           Frey argues that the only

fact issue remaining on his defamation claims is the issue of

damages.     Defendants argue that they are entitled to summary

2
  Frey added the “defamation through pleadings” claim in his second
amended complaint, which he filed after the close of discovery on
April 20, 2019.    Pl.’s 2d Am. Compl. ¶¶ 64-73, ECF No. 78.     It is
based on statements in Blach’s February 24, 2018 response to Frey’s
motion for disbursement of funds (ECF No. 315 in 4:15-mc-5) and
Blach’s March 1, 2018 motion for disbursement of funds (ECF No. 316 in
4:15-mc-5). These statements repeat Defendants’ argument that Minter
previously made to the Daily Report: Frey on one occasion structured
the assignment of a judgment against his former client in an improper
way, then used the judgment to protect his former client from other
judgment holders.      Although Frey alleged in his first amended
complaint that the February 24, 2018 response brief evidenced
“continued defamation,” Am. Compl. ¶ 72, ECF No. 2, he did not seek
leave to file a supplemental pleading based on the two 2018 filings.
See Fla. R. Civ. P. 1.190(d) (requiring leave of court to file a
supplemental pleading setting out events that happened after the date
of the pleading to be supplemented); accord Fed. R. Civ. P. 15(d)
(same).   Even if the claim were properly before the Court, it would
fail for lack of special damages, as discussed below.


                                    5
judgment      on    Frey’s           defamation           claims      because,         among      other

things, Frey has not presented any evidence of special damages.

      “To establish a cause of action for defamation, a plaintiff

must submit evidence of (1) a false and defamatory statement

about    himself;        (2)    an       unprivileged           communication          to    a    third

party;     (3)     fault        by       the   defendant           amounting       at       least     to

negligence;        and     (4)           special         damages      or     defamatory           words

‘injurious on their face.’”                      Chaney v. Harrison & Lynam, LLC,

708   S.E.2d       672,    676       (Ga.      Ct.       App.    2011)     (quoting         Lewis      v.

Meredith      Corp.,      667        S.E.2d     716,       718     (Ga.      Ct.     App.      2008)).

Defamatory words that are “injurious on their face” without the

aid of extrinsic proof are actionable as defamation                                          per se.

Smith    v.    Stewart,         660      S.E.2d      822,       831    (Ga.    Ct.      App.      2008)

(quoting Zarach v. Atlanta Claims Ass’n, 500 S.E.2d 1, 5 (Ga.

Ct. App. 1998); see also Cottrell v. Smith, 788 S.E.2d 772, 781

(noting that the “categories of slander have been engrafted into

the libel statute, with the result that libel in the nature of

the   first      three    categories           of        slander”     is     libel     per       se   and

“carries with it the inference of damages”).                                   Absent proof of

defamation       per      se,        a    plaintiff         cannot       state     a     claim        for

defamation without proving special damages.                                McGee v. Gast, 572

S.E.2d 398, 401 (Ga. Ct. App. 2002) (affirming summary judgment

in favor of the defendant where the plaintiff did not plead

special       damages      or        produce         evidence         that    special          damages


                                                     6
resulted      from    the   defendant’s        allegedly       defamatory   words);

accord O.C.G.A. § 51-5-4(b) (stating that unless slander or oral

defamation falls within one of the three categories that Georgia

recognizes as slander per se, “special damage is essential to

support an action”).

       Frey contends that he may recover general damages on his

defamation claim, arguing that “[t]he tortious act of defamation

causes a plaintiff to suffer ‘general damages’ sometimes called

‘presumed damages.’”        Pl.’s Resp. to Def.’s Mot. for Summ. J. 4,

ECF No. 92.          But, as discussed above, Frey must have a valid

claim of defamation per se to be entitled to general damages.

The Court previously concluded that Frey did not state a claim

for defamation per se.3            Order on Mot. to Dismiss 14 (Dec. 4,

2018), ECF No. 50.          Thus, to prevail on his defamation claims,

Frey   must    establish     not   only       that    Minter    made   unprivileged

defamatory     statements     about    him      but    also     that   he   suffered

special damages as a result of those statements.                       “The special

damages required to support an action for defamation, when the

3 The Court made this ruling based on the allegations in Frey’s
original complaint as supplemented by his first amended complaint (ECF
No. 1-1 & ECF No. 2).     Frey did not attempt to assert a claim for
defamation per se in his second amended complaint.     Even if he had,
the Court granted Frey permission to amend his complaint after the
close of discovery because his original complaint contained references
to Florida law and he wished to incorporate provisions of Georgia law
given the Court’s ruling that Georgia law applies to his defamation
claim. Text Order (Mar. 6, 2019), ECF No. 69. Frey did not request,
and the Court did not grant, leave to add additional factual
allegations or causes of action.    He was also not granted leave to
attempt to resurrect claims that were previously dismissed.


                                          7
words themselves are not actionable, must be the loss of money

or   some   other      material    temporal      advantage        capable    of   being

assessed in monetary value.”              McGee, 572 S.E.2d at 401.                “The

loss of income, of profits, and even of gratuitous entertainment

and hospitality will be special damage if the plaintiff can show

that it was caused by the defendant’s words.”                         Id.   (emphasis

omitted) (quoting Webster v. Wilkins, 456 S.E.2d 699, 701 (Ga.

Ct. App. 1995)).

       Though the Court found at the motion to dismiss stage that

Frey   adequately       alleged    special    damages,       to    survive    summary

judgment on this ground he must present                      evidence of special

damages.         See   McGee,   572     S.E.2d    at   401    (affirming      summary

judgment in favor of the defendant where the plaintiff did not

plead special damages or produce evidence that special damages

resulted from the defendant’s allegedly defamatory words).                        Frey

did not do so.         In fact, Frey did not produce any computation of

damages     during     discovery   or    in   response       to    Minter’s   summary

judgment motion.        Minter filed a motion to sanction Frey for his

failure     to   supplement     his     initial    disclosures        to    provide   a

computation of damages.           The Court ordered Frey to show cause by

July 3, 2019 why he should not be sanctioned for his failure to

provide a computation of damages.                Order 8 (June 12, 2019), ECF

No. 88.     In response to the Court’s order, Frey stated that he

was “not seeking more than ‘compensatory damages’ and ‘punitive


                                          8
damage.’”         Pl.’s Resp. to Court Order 2, ECF No. 93.                             Frey

further stated that the “compensatory damages” he seeks are “the

standard general defamatory damages for loss to reputation, pain

and    suffering      and    emotional       distress,      none     of    which     require

Plaintiff to ‘calculate’ and disclose” specific amounts.                                 Id.

Again, because he does not have a claim for libel or slander per

se, Frey is not entitled to recover general damages.                                 He must

prove special damages, such as lost income or profits.                                 Given

that Frey did not produce any evidence of special damages caused

by Minter’s allegedly defamatory statements—and apparently does

not even intend to seek such damages—Defendants are entitled to

summary judgment on Frey’s defamation claims.                         Having concluded

that       Defendants   are    entitled       to     summary    judgment        on    Frey’s

defamation claims based on his failure to present evidence of

special damages, the Court need not address whether Frey proved,

as     a     matter     of    law,     that        Defendants’       statements         were

unprivileged, false, and defamatory.                        Accordingly, his motion

for partial summary judgment is denied.

       D.      Frey’s Assault Claim

       In addition to his defamation claims, Frey contends that

Minter       is   liable     for     civil        assault    based        on   an    alleged

altercation that happened on November 17, 2017, after Frey filed

this action.          Minter seeks summary judgment on Frey’s assault

claim because Frey never sought leave to add such a claim.                              Frey


                                              9
did   not   state   a   claim   for     civil   assault    in    his   original

complaint     because   the   alleged    assault    had   not   yet    happened.

Frey did allege facts regarding the alleged assault in his first

amended complaint that he filed in the Florida state court on

July 2, 2018.       See Am. Compl. ¶ 67, ECF No. 2 (alleging that

Minter “made a veiled threat of death” to Frey).                   But, he did

not add a claim for assault at that time.                 Rather, he stated

that the new allegations were evidence of Defendants’ “continued

defamation with animus and malice.”                Id. at 1; accord Pl.’s

Resp. to Defs.’ Mot. for Summ. J. 10, ECF No. 92 (stating that

Frey did not believe that he had legal grounds to add a civil

assault claim against Minter while this action was pending in

Florida).      Furthermore, the Florida Rules of Civil Procedure,

like Federal Rule of Civil Procedure 15(d), require leave of the

court   “to     serve    a    supplemental      pleading        setting     forth

transactions or occurrences or events which have happened since

the date of the pleading sought to be supplemented.”                      Fla. R.

Civ. P. 1.190(d); accord Fed. R. Civ. P. 15(d).                   Frey did not

seek or receive leave to add an assault claim.                  Therefore, any

civil assault claim was not properly added when Frey filed his

first amended complaint, and Minter was not on notice based on

the first amended complaint that Frey intended to pursue a civil

assault claim against him.




                                        10
     Frey also did not seek leave to add an assault claim when

he   asked   this   Court   for   leave   to    file   a   second   amended

complaint.    A month before the close of discovery, Frey sought

permission to amend his complaint because his original complaint

contained references to Florida law and he wished to incorporate

provisions of Georgia law given the Court’s ruling that Georgia

law applies to his defamation claims.            Mot. for Leave to Amend

1, ECF No. 55.      Nothing in Frey’s motion suggested that Frey

wished to add a new claim for civil assault.           Given the Court’s

understanding that Frey merely wished to replace his references

to Florida law with references to Georgia law, the Court granted

Frey’s motion for leave to amend the complaint.4             Frey did not

clearly request, and the Court certainly did not grant, leave to

add an additional cause of action.             Since neither the Florida

state court nor this Court granted Frey leave to add a civil

assault claim, the civil assault claim asserted in Frey’s post-

discovery second amended complaint is not properly before the

Court, and it is dismissed without prejudice.




4
  Shortly after Frey filed the motion, he appealed the Court’s order
that denied his motion to remand, denied his motion to transfer, and
granted in part Defendants’ motion to dismiss.    The Court deferred
ruling on Frey’s motion for leave to amend until after the Eleventh
Circuit issued its mandate dismissing the appeal for lack of
jurisdiction.   By that time, discovery had closed, and the parties
agreed that no additional discovery was needed.


                                    11
II.   Plaintiff’s Motion for Leave to Amend Complaint

      Nine months after the deadline for joining parties, nearly

five months after the close of discovery, two months after the

deadline for Plaintiff to file a second amended complaint, and

two weeks after the dispositive motion deadline, Frey filed a

motion for leave to file a third amended complaint.                          This time,

Frey wishes to amend the complaint to add Minter’s former law

firm, Wagner, Johnston & Rosenthal, P.C., as                         a Defendant       on

Count II of his second amended complaint.                    Even if Count II had

been properly added as a supplemental pleading and even if the

Court had not dismissed all of Frey’s defamation claims based on

his failure to produce evidence of special damages, the Court

would deny this motion.              Frey knew or should have known that

Minter began working at Wagner, Johnston & Rosenthal in early

2017.      See Notice of Change of Address (Mar. 7, 2017), ECF No.

166   in    4:15-mc-5    (sent      via     email    to   all    case   participants,

including     Frey).      Frey      also    knew    or    should    have   known     that

before     then,   Minter     was    a     solo    practitioner      whose    firm   was

called A. Binford Minter, LLC.               See Certificate of Service (Feb.

19, 2017), ECF No. 158 at 3 in 4:15-mc-5 (sent via email to all

case participants, including Frey).                  Frey offered no good cause

why he did not seek to add Wagner, Johnston & Rosenthal, P.C. as

a   Defendant      by   the   deadline        set    in    the     scheduling    order.




                                            12
Accordingly, his motion for leave to amend the complaint (ECF

No. 90) is denied.

                                  CONCLUSION

     As discussed above, the Court denies Frey’s partial summary

judgment   motion    (ECF     No.    85),    grants      Defendants’    summary

judgment motion (ECF No. 84), and denies Frey’s motion for leave

to amend (ECF No. 90).         Frey did not seek summary judgment on

Minter’s   counterclaim     for     defamation,     so   that   claim   remains

pending for trial.5       The Court plans to hold the trial during the

Court’s next Columbus civil trial term in March 2020.

     Minter’s second motion to compel (ECF No. 95) is still

pending before the Court.         Within seven days of the date of this

Order,   Minter   shall    notify    the    Court   whether     he   intends   to

pursue the motion in light of today’s ruling.                   If Minter does

not withdraw the motion, he shall articulate why the information

sought is relevant to his counterclaim.

     IT IS SO ORDERED, this 29th day of August, 2019.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA


5
  Minter’s counterclaim is a permissive counterclaim under Federal Rule
of Civil Procedure 13(b) because it does not arise out of the same
transaction or occurrence as Frey’s claim.           Instead, Minter’s
counterclaim arises out of allegedly defamatory statements that Frey
made about Minter to others.    There is complete diversity among the
parties, and Minter seeks $50,000 in compensatory damages and $250,000
in punitive damages, so it appears there is an independent
jurisdictional basis to adjudicate the counterclaim.


                                      13
